r""PIII,P
                                        111;4111114                                              07/24/2020



                                                                                             Case Number: DA 20-0288




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.                   FILED
                                            DA 20-0288
                                                                              JUL 2 4 2020
BRIAN D. SMITH,                                                             Bowen Greenwood Court
                                                                          Clerk of Supreme
                                                                             State, of Montana
            Plaintiff and Appellant,

      v.                                                                 GRANT OF EXTENSION

KATIE GREEN,

            Defendant and Appellee.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until August 28, 2020, to prepare, file, and serve the opening brief.

DATED this July 24, 2020



                                                                      Bowen Greenwood
                                                                      Clerk of the Supreme Court




c:     Brian D. Smith, Rutherford B. Hayes




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705